DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a communication dated 03/04/2021 in which claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of asset pricing without significantly more.  
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 13, and 19.
Claim 1 is directed to a system which is one of the statutory categories of invention (Step 1: YES).
Claim 1 is directed to a system hosted on at least one server, the system comprising a database configured to store financial records for at least one asset having a 5variable value; an asset prediction subsystem coupled to said database, said asset prediction subsystem executing to generate at least one dynamic conditional model of the asset based on the financial records stored in the database, which performs a series of steps, e.g., extracting dynamic conditional multifactor premiums from the dynamic conditional model and generating an asset return prediction based thereon; an output module coupled to said database and said asset prediction subsystem, said output module executing to reduce the financial records for the asset into an asset 15summary for export according to the asset return prediction therefor; and a social network interaction subsystem coupled to said database and said asset prediction subsystem, said social network interaction subsystem maintaining a plurality of network-specific interfaces in adaptively selectable manner, each of said network-specific interfaces being configured for compatible interaction with a 20corresponding one of a plurality of differing external social networks, said social network interaction subsystem adaptively formatting the asset summary through a selected one of the network-specific interfaces for interactive presentation through the corresponding external social network, said social network interaction subsystem formatting user input from the social network users received through the 48MR1035-2541/C network-specific interface in association with the asset for storage in the financial records for the asset in said database. These series of steps describe the abstract idea of asset pricing (with the exception of the italicized terms above), which corresponds to Certain Methods of Organizing Human Activity: commercial and legal interactions and fundamental economic principles and practices. The system limitations, e.g., an engagement-operated market prediction system, server, database, asset prediction subsystem, output module, dynamic conditional model, social network interaction subsystem, plurality of network-specific interfaces, plurality of differing external social networks, asset modeling subsystem, cloud-computing financial intelligence technology platform, network, and plurality of mobile devices do not necessarily restrict the claim from reciting an abstract idea. Thus, claim 1 is directed an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an engagement-operated market prediction system, server, database, asset prediction subsystem, output module, dynamic conditional model, social network interaction Step 2A-Prong 2: NO).
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an engagement-operated market prediction system, server, database, asset prediction subsystem, output module, dynamic conditional model, social network interaction subsystem, plurality of network-specific interfaces, plurality of differing external social networks, asset modeling subsystem, cloud-computing financial intelligence technology platform, network, and plurality of mobile devices limitations are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The computer network limitations are a field of use limitations (MPEP 2106.05(h)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Regarding dependent claims 2-12, 14-18, and 20:
Dependent claims 2 and 14 are directed to a system, which perform the step wherein the 5predetermined fundamental factors include market risk, size, value, momentum, asset growth, and operating profitability.
Dependent claims 3 and 15 are directed to a system, which perform the step wherein said asset prediction subsystem determines values for each of the predetermined fundamental 10factors according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic.
Dependent claim 4 directed to a system, which perform the step wherein the dynamic conditional model includes recursive filtration for dynamic 15conditional alpha and beta estimation based on primary financial records from the database, and said asset prediction subsystem includes a baseline static alpha and beta generation module for ordinary-least-squares (OLS) estimation of static single-factor and multi-factor premiums.
Dependent claim 5 directed to a system, which perform the step wherein said asset prediction subsystem includes an internal core statistical processing module for generalizing the dynamic conditional model to fit daily individual asset returns and monthly international asset portfolio returns.
Dependent claims 6 and 16 are directed to a system, which perform the step wherein said asset prediction subsystem includes a multivariate filter operating on the dynamic conditional model to recursively determine the dynamic conditional factor premiums over a series of time increments.
Dependent claim 7 directed to a system, which perform the step wherein said asset prediction subsystem is further configured to generate at least one static asset model, and said asset prediction subsystem includes a conditional specification test module 10configured to statistically distinguish dynamic conditional asset models from static asset models for individual risky assets or asset portfolios, said conditional specification test module generating X test statistics and p-values for quantitative static or dynamic conditional asset model affirmation.
Dependent claims 8 and 17 are directed to a system, which perform the step wherein said asset prediction subsystem includes a Sharpe ratio generation module for yielding an asset-specific ratio of average excess return to standard deviation of excess returns on the asset.
Dependent claim 9 directed to a system, which perform the step wherein the asset return prediction includes dynamic conditional alpha rank ordering.
Dependent claims 10 and 18 are directed to a system, which perform the step wherein said social network interaction subsystem includes: 25a virtual market module configured to record simulated transactions of the asset by the plurality of social network users through each network-specific interface, the 50MR1035-2541/C simulated transactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the 5simulated transactions of the asset, and to thereby direct the plurality of social network users to conduct the simulated transactions of the asset.
Dependent claim 11 directed to a system, which perform the step wherein said virtual market module is further configured to rank the plurality of social 10network users according to a simulated financial gain resulting from the simulated transactions and to generate a list of high-ranked users, and said engagement feedback module is further configured to display, within each network-specific interface, the list of high-ranked users and transaction records for the high-ranked users.
Dependent claim 12 directed to a system, which perform the step wherein said social network interaction subsystem includes: an interactivity module configured to record user interactions with the asset by the plurality of social network users through each network-specific interface, the user 20interactions including a provision of a user score of the asset, the user interactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the user interactions with the asset, and thereby direct the plurality of social network users to 25conduct the user interactions with the asset.
Dependent claim 20 directed to a system, which perform the step wherein the 5predetermined fundamental factors include market risk, size, value, momentum, asset growth, and operating profitability, the values for each of the predetermined fundamental factors being determined according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic.
These steps describe the abstract idea of asset pricing (with the exception of the italicized terms above), which correspond to Certain Methods of Organizing Human Activity: commercial and legal interactions and fundamental economic principles and practices. Thus, claims 2-12, 14-18, and 20 are directed to an abstract idea. The additional limitations of an asset prediction subsystem, the dynamic conditional model, database, baseline static alpha and beta generation module, internal core statistical processing module, multivariate filter, static asset model, conditional specification test module, Sharpe ratio generation module, social network interaction subsystem, virtual market module, social network, network-specific interface, engagement feedback module, and interactivity module are no more than simply applying the abstract idea using generic computer elements. Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Furthermore, the additional elements: an asset prediction subsystem, the dynamic conditional model, database, baseline static alpha and beta generation module, internal core statistical processing module, multivariate filter, static asset model, conditional specification test module, Sharpe ratio generation module, social network interaction subsystem, virtual market module, social network, network-specific interface, engagement feedback module, and interactivity module, do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment. 
Dependent claims 2-12, 14-18, and 20 have further define the abstract idea that is present in their respective independent claims, claim 1, 13, and 19; and thus correspond to Certain Methods of Organizing Human Activity, and hence are abstract in nature for the reason presented above. The dependent claims 2-12, 14-18, and 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 2-12, 14-18, and 20 are directed to an abstract idea. Thus, claims 1-20 are not patent-eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (U.S. Patent Publication No. 2014/0164290 A1; hereinafter “Salter”), in view of Jha (U.S. Patent Publication No. 2016/0379304 A1; hereinafter “Jha”).
Claim 1:
Salter teaches the following limitations:
An engagement-operated market prediction system hosted on at least one server, the system comprising: (Salter, System  uses a process consisting of the following Core Spectrum Capital Asset Pricing Model Factor Metrics (An engagement-operated market prediction system);(See, Abstract; Para. 110 & 364)); 
a database configured to store financial records for at least one asset having a 5variable value; (Salter, A database system includes a database storage comprising one or more data items, each data item associated with a selection criteria and a risk tolerance (See, Abstract; Para. 110));
an asset prediction subsystem coupled to said database, said asset prediction subsystem executing to generate at least one dynamic conditional model of the asset based on the financial records stored in the database, the dynamic conditional model generated according to a plurality of predetermined fundamental factors based on the 10financial records, said asset prediction subsystem extracting dynamic conditional multifactor premiums from the dynamic conditional model and generating an asset return prediction based thereon; (Salter, A database system includes a database storage comprising one or more data items, each data item associated with a selection criteria and a risk tolerance (an asset prediction subsystem coupled to said database….financial records stored in the database)(See, Abstract; Para. 110); System for constructing an investment portfolio for an investor, said system comprising: a computer system (said asset prediction subsystem)(Para. 24-31); each data item associated with a selection criteria and a risk tolerance;( of predetermined fundamental factors based on the 10financial records)(See, Claim 1); Alpha measures the deviation of a portfolio's return from its equilibrium level, defined as the deviation of return from the risk-adjusted expectation for that portfolio's return. For ranking purposes, the higher the alpha, the better the performance (generating an asset return prediction based thereon); (See, Para. 398; Fig. 1));
an output module coupled to said database and said asset prediction subsystem, said output module executing to reduce the financial records for the asset into an asset 15summary for export according to the asset return prediction therefor; and (Salter, The electronic processing device is configured to interface between a user terminal and the database storage to process risk data and provide displayable representations thereof; generating, for display on the user interface of the user terminal, a table showing each investment of said selection of investments. (See, Abstract; Para. 31));
Salter does not specifically disclose a social network interaction subsystem coupled to said database and said asset prediction subsystem, said social network interaction subsystem maintaining a plurality of network-specific interfaces in adaptively selectable manner, each of said network-specific interfaces being configured for compatible interaction with a 20corresponding one of a plurality of differing external social networks, said social network interaction subsystem adaptively formatting the asset summary through a selected one of the network-specific interfaces for interactive presentation through the corresponding external social network, said social network interaction subsystem formatting user input from the social network users received through the 48MR1035-2541/C network-specific interface in association with the asset for storage in the financial records for the asset in said database.
However, Jha discloses: 
a social network interaction subsystem coupled to said database and said asset prediction subsystem, said social network interaction subsystem maintaining a plurality of network-specific interfaces in adaptively selectable manner, each of said network-specific interfaces being configured for compatible interaction with a 20corresponding one of a plurality of differing external social networks, said social network interaction subsystem adaptively formatting the asset summary through a selected one of the network-specific interfaces for interactive presentation through the corresponding external social network, said social network interaction subsystem formatting user input from the social network users received through the 48MR1035-2541/C network-specific interface in association with the asset for storage in the financial records for the asset in said database. (Jha, generating a predictive market indicator for an asset…. encoding for display a user interface that specifies the indicator number corresponding with the asset; The client device 106 may be configured to execute applications beyond the client application 160 such as, for example, browsers, mobile applications, email applications, social networking applications, and/or other applications)(See, Abstract; Claim 1; Para.35)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Salter with the features of Jha’s system because the system’s application, when executed, can cause the at least one computing device to receive proposed trade information comprising a respective asset and a trade recommendation associated with the respective asset; calculate a proposed trade expected alpha for the proposed trade information; generate a ranking of the respective asset among a plurality of assets based on the asset expected alpha associated; and determine an indicator number to assign each of the plurality of assets. (Jha, Para. 5). 
Claim 2:
Salter teaches the following limitations:
wherein the 5predetermined fundamental factors include market risk, size, value, momentum, asset growth, and operating profitability. (Salter, the cited paragraphs and respective figures of Salter lists the fundamental factors including at least market risk, size, value, momentum, asset growth, and operating profitability)(See, Para. 853-882; Fig. 171-195));
Claim 4:
Salter teaches the following limitations:
wherein: the dynamic conditional model includes recursive filtration for dynamic 15conditional alpha and beta estimation based on primary financial records from the database, and said asset prediction subsystem includes a baseline static alpha and beta generation module for ordinary-least-squares (OLS) estimation of static single-factor and multi-factor premiums. (Salter, The system uses a process consisting of the following Core Spectrum Capital Asset Pricing Model Factor Metrics: Tier 1 (Primary) (based on primary financial records from the database) (See, Para. 364-65); Alpha measures the deviation of a portfolio's return from its equilibrium level (baseline) , defined as the deviation of return from the risk-adjusted expectation for that portfolio's return (asset prediction subsystem includes a baseline static alpha and beta generation module) )(See, Para. 398); Beta is a measure of a fund's sensitivity to market movements… the excess return of the benchmark (baseline)…than the index in up markets and 10% worse in down markets, assuming all other factors remain constant (static beta generation module) )(See, Para. 393); Examples of how the financial planner uses the system 12 to implement M/M/HCA/FEM/CS/OHR (T2) are set out below: Total Return, 15 Comparison/Capital Asset Pricing Equilibrium is shown in FIG. 86 (generation module for ordinary-least-squares (OLS) estimation of static single-factor and multi-factor premiums)(See, Para. 661-6)).
Claim 5:
Salter teaches the following limitations:
wherein said asset prediction subsystem includes an internal core statistical processing module for generalizing the dynamic conditional model to fit daily individual asset returns and monthly international asset portfolio returns. (Salter, The ACRARRBSTCEF applications and building blocks framework that provides a unique inside into implementation of how these numbers arise in different ways of measuring risk from various asset-pricing mode…..resulted from statistical exercises (an internal core statistical processing module)(See, Para. 377-378)).
Claim 6:
Salter teaches the following limitations:
wherein said asset prediction subsystem includes a multivariate filter operating on the dynamic conditional model to recursively determine the dynamic conditional factor premiums over a series of time increments. (Salter, The variation in performance according to the choice of risk adjusted return relative benchmark according to a data point framework of various factor pricing metrics in an effort to identify (in a consistent regression methodology setting) the most accurate and least biased methodology…..This process is then repeated for a matrix of 12 months of past returns up to 60 months returns. (See, Para. 428)).
Claim 7:
Salter teaches the following limitations:
wherein: said asset prediction subsystem is further configured to generate at least one static asset model, and said asset prediction subsystem includes a conditional specification test module 10configured to statistically distinguish dynamic conditional asset models from static asset models for individual risky assets or asset portfolios, said conditional specification test module generating χ2 test statistics and p-values for quantitative static or dynamic conditional asset model affirmation. (Salter, The four tier process results in a true Best of a Breed Portfolio. They are flexible processes which use factor metrics to determine whether discrepancies in the market are real or a mirage produced by a lack of understanding of the forces that drive the prices compared to their purity of valuation (statistically distinguish dynamic conditional asset models from static asset models for individual risky assets or asset portfolios)(See, Para. 370); The AE/FEM/CS/CA (T2) superiority in systematic instrument continuously extracting Alpha as its main goal for skill tradition provides much higher standard when it comes to analysing the universe because the AE/FEM/CS/CA (T2) understanding Alpha comes in as a myriad of statistics/data/graphs/other indicators… as the absolute risk adjusted return relative benchmark selection spectrum process (conditional specification test module generating χ2 test statistics)(See, Para. 605); As a result of this core spectrum selection technique, that represents a concentrated streamlined analysis with the superior arithmetic/geometric algorithm software, hugely improves the risk and return estimates through quantitative and qualitative capital asset pricing factor concentration p-values for quantitative static or dynamic conditional asset model affirmation)(See, Para.469)).
Claim 8:
Salter teaches the following limitations:
wherein said asset prediction subsystem includes a Sharpe ratio generation module for yielding an asset-specific ratio of average excess return to standard deviation of excess returns on the asset. (Salter, Sharpe ratio is a risk-adjusted measure….the overall risk of a portfolio is measured by the standard deviation of its returns….The metric is calculated using standard deviation and excess return (i.e. return above a risk free investment) to determine reward per unit of risk; (See, Para. 394)).
Claim 9:
Salter teaches the following limitations:
wherein the asset return prediction includes dynamic conditional alpha rank ordering. (Salter, System for constructing an investment portfolio for an investor, said system comprising: a computer system (a risky asset return prediction module for effective and accurate risky asset return prediction)(See, Para. 24-25); Alpha measures the deviation of a portfolio's return from its equilibrium level, defined as the deviation of return from the risk-adjusted expectation for that portfolio's return. For ranking purposes, the higher the alpha, the better the performance (dynamic conditional alpha rank ordering)(Para. 398)).
Claim 10:
Salter does not specifically disclose that said social network interaction subsystem includes: 25a virtual market module configured to record simulated transactions of the asset by the plurality of social network users through each network-specific interface, the 50MR1035-2541/C simulated transactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the 5simulated transactions of the asset, and to thereby direct the plurality of social network users to conduct the simulated transactions of the asset.
However, Jha discloses:
wherein said virtual market module is further configured to rank the plurality of social 10network users according to a simulated financial gain resulting from the simulated transactions and to generate a list of high-ranked users, and said engagement feedback module is further configured to display, within each network-specific interface, the list of high-ranked users and transaction records for the high-ranked users. (Jha, determine an indicator number to assign each of the plurality of assets based on a rank position of each of the plurality of assets and a number of segments associated with the ranking ; the application further causes the at least one computing device to render for display a network page that includes a buy long recommendation for at least one of a subset of the plurality of assets associated with a highest indicator number (See, Claim 4 and 12)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Salter with the features of Jha’s system because the system’s application, when executed, can cause the at least one computing device to receive proposed trade information comprising a respective asset and a trade recommendation associated with the respective asset; calculate a proposed trade expected alpha for the proposed trade information; generate a ranking of the respective asset among a plurality of assets based on the asset expected alpha associated; and determine an indicator number to assign each of the plurality of assets. (Jha, Para. 5). 
Claim 11:
Salter does not specifically disclose that said virtual market module is further configured to rank the plurality of social 10network users according to a simulated financial gain resulting from the simulated transactions and to generate a list of high-ranked users, and said engagement feedback module is further configured to display, within each network-specific interface, the list of high-ranked users and transaction records for the high-ranked users. 
However, Jha discloses:
wherein: said virtual market module is further configured to rank the plurality of social 10network users according to a simulated financial gain resulting from the simulated transactions and to generate a list of high-ranked users, and said engagement feedback module is further configured to display, within each network-specific interface, the list of high-ranked users and transaction records for the high-ranked users. (Jha, determine an indicator number to assign each of the plurality of assets based on a rank position of each of the plurality of assets and a number of segments associated with the ranking ; the application further causes the at least one computing device to render for display a network page that includes a buy long recommendation for at least one of a subset of the plurality of assets associated with a highest indicator number (See, Claim 4 and 12)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Salter with the features of Jha’s system because the system’s application, when executed, can cause the at least one computing device to receive proposed trade information comprising a respective asset and a trade recommendation associated with the respective asset; calculate a proposed trade expected alpha for the proposed trade information; generate a ranking of the respective asset among a plurality of assets based on the asset expected alpha associated; and determine an indicator number to assign each of the plurality of assets. (Jha, Para. 5).
Claim 12:
Salter does not specifically disclose that said social network interaction subsystem includes: an interactivity module configured to record user interactions with the asset by the plurality of social network users through each network-specific interface, the user 20interactions including a provision of a user score of the asset, the user interactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the user interactions with the asset, and thereby direct the plurality of social network users to 25conduct the user interactions with the asset.
However, Jha discloses:
wherein said social network interaction subsystem includes: an interactivity module configured to record user interactions with the asset by the plurality of social network users through each network-specific interface, the user 20interactions including a provision of a user score of the asset, the user interactions included in the financial records for the asset stored in said database, and an engagement feedback module configured to display, within each network-specific interface, the asset summary in combination with records of the user interactions with the asset, and thereby direct the plurality of social network users to 25conduct the user interactions with the asset. (Jha, data stored in the data store 112 may include, for example, assets data 121, author accounts 124, trade data 127, user accounts 128 and other data ( See, Para. 23-26); generating a predictive market indicator for an asset…. encoding for display a user interface that specifies the indicator number corresponding with the asset; The client device 106 may be configured to execute applications beyond the client application 160 such as, for example, browsers, mobile applications, email applications, social networking applications, and/or other applications)(See, Abstract; Claim 1; Para. 35)).
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Salter with the features of Jha’s system because the system’s application, when executed, can cause the at least one computing device to receive proposed trade information comprising a respective asset and a trade recommendation associated with the respective asset; calculate a proposed trade expected alpha for the proposed trade information; generate a ranking of the respective asset among a plurality of assets based on the asset expected alpha associated; and determine an indicator number to assign each of the plurality of assets. (Jha, Para. 5). 
Claims 13 and 19:
Claims 13 and 19 are substantially similar to claim 1, and hence are rejected on similar grounds.
Claim 14:
Claim 14 is substantially similar to claim 2, and hence is rejected on similar grounds.
Claim 16:
Claim 16 is substantially similar to claim 6, and hence is rejected on similar grounds.
Claim 17:
Claim 17 is substantially similar to claim 8, and hence is  rejected on similar grounds.
Claim 18:
Claim 18 is substantially similar to claim 10, and hence is  rejected on similar grounds.
Claim 20:
Claim 20 is substantially similar to claims 2 and 3 combined, and hence is rejected on similar grounds.
Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salter (U.S. Patent Publication No. 2014/0164290 A1; hereinafter “Salter”), in view of Jha (U.S. Patent Publication No. 2016/0379304 A1; hereinafter “Jha”), and further in view of Lange (U.S. Patent Application Publication No. US 2010/0216545 A1; hereinafter “Lange”). 
Claim 3:
Regarding Claim 3, Salter and Jha do not specifically disclose that the prediction subsystem determines values for each of the predetermined fundamental 10factors according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic.
However, Lange discloses: 
wherein said asset prediction subsystem determines values for each of the predetermined fundamental 10factors according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic. (Lange, Market riskcalculations are typically performed so that traders have information regarding the probability distribution of profits and losses applicable to their portfolio of active trades….the dollar loss associated with the bottom fifth percentile of profit and loss. The bottom fifth percentile corresponds to a loss amount which the trader knows, with a 95% statistical confidence, would not be exceeded. For the purposes of this specification, the loss amount associated with a given statistical confidence (e.g., 95%, 99%) (values for each of the predetermined fundamental 10factors according to an average return spread between a top 30% and a bottom 30% of individual assets according to a predetermined asset characteristic); Additionally, a person having ordinary skill in the art would understand that when a user is using a computing device it be understood average return spread between a top percentage  and a bottom percentage  of individual assets according to a predetermined asset characteristic can be 5% (as presented above), 10%,…30%... etc.  (See, Para. 839)). 
Before the effective filing date, it would be obvious to one skilled in the ordinary art to combine Salter and Jha with the features of Langes’s system because financial products such as stocks, bonds, foreign exchange contracts, exchange traded futures and options, as well as contractual assets or liabilities such as reinsurance contracts or interest-rate swaps, all involve some measure of risk; where, the risks inherent in such products are a function of many factors, including the uncertainty of events. (Lange, Para. 6).
Claim 15:
Claim 15 is substantially similar to claim 3, and hence is rejected on similar grounds.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are the following:
Maggioncalda (U.S. Patent Publication No. 2008/0154792 A1) - “User Interface for a Financial Advisory System”
Whaley (U.S. Patent Publication No. 2010/0005032 A1) - “Buy-Write Indexes”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H MUSTAFA whose telephone number is (571)270-7978.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMMED H MUSTAFA/Examiner, Art Unit 3693                                                                                                                                                                                                        
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693